USCA11 Case: 22-10932        Date Filed: 11/08/2022   Page: 1 of 3




                                        [DO NOT PUBLISH]
                              In the
         United States Court of Appeals
                For the Eleventh Circuit

                  ____________________

                        No. 22-10932
                  Non-Argument Calendar
                  ____________________

UNITED STATES OF AMERICA,
                                                Plaintiff-Appellee,
versus
DARIUS SOWAH OKANG,
a.k.a. Michael J. Casey,
a.k.a. Richard Resser,
a.k.a. Thomas Vaden,
a.k.a. Michael Lawson,
a.k.a. Matthew Reddington,
a.k.a. Michael Little,
USCA11 Case: 22-10932        Date Filed: 11/08/2022     Page: 2 of 3




2                      Opinion of the Court                22-10932

                                              Defendant-Appellant.


                     ____________________

           Appeal from the United States District Court
              for the Northern District of Georgia
           D.C. Docket No. 1:20-cr-00114-WMR-CCB-1
                    ____________________

Before WILSON, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
       Darius Sowah Okang appeals his 94-month sentence for one
count of money laundering conspiracy and one count of aggra-
vated identity theft. On appeal, he argues that his total sentence is
substantively unreasonable because it did not take into account his
minimal role in the offense conduct and his lack of a criminal rec-
ord. The government, in turn, moves to dismiss his appeal pursu-
ant to a sentence appeal waiver.
        The record shows that, during the plea hearing, the district
court explained to Okang that he could appeal only under the fol-
lowing three exceptions: (1) if he received an above-guidelines sen-
tence; (2) if the government appealed; or (3) if he believed that his
counsel had provided constitutionally ineffective assistance. The
district court asked Okang if he understood that, other than those
exceptions, he was giving up his right to appeal. Okang confirmed
that he understood the waiver. Okang’s attorney also confirmed
USCA11 Case: 22-10932         Date Filed: 11/08/2022     Page: 3 of 3




22-10932                Opinion of the Court                         3

that he had discussed the appeal waiver with Okang and that
Okang was making an informed and voluntary decision to plead
guilty and sign the plea agreement.
       Okang pled guilty and testified that he was doing so freely
and voluntarily. The district court found that he was fully compe-
tent, understood the consequences of his plea, and was pleading
guilty knowingly and voluntarily. The district court then accepted
the plea.
        Because Okang knowingly and voluntarily entered his ap-
peal waiver after confirming that he had read and understood the
plea agreement, and his arguments on appeal do not fall into one
of the three listed exceptions contained in the plea agreement, the
Government’s motion to dismiss this appeal pursuant to the appeal
waiver in Appellant’s plea agreement is GRANTED, and the appeal
is DISMISSED. See United States v. Bushert, 997 F.2d 1343, 1350–
51 (11th Cir. 1993) (a sentence appeal waiver will be enforced if it
was made knowingly and voluntarily); United States v. Bascomb,
451 F.3d 1292, 1297 (11th Cir. 2006) (“[An] appeal waiver cannot be
vitiated or altered by comments the court makes during sentenc-
ing.”); United States v. Grinard-Henry, 399 F.3d 1294, 1296 (11th
Cir. 2005) (the waiver of the right to appeal includes waiver of the
right to appeal difficult or debatable legal issues or even blatant er-
ror).